UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6390



RAYMOND BILLY SIMS,

                                             Petitioner - Appellant,

          versus


EDWARD MURRAY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-94-393-AVB)


Submitted:   July 27, 2005                 Decided:   August 4, 2005


Before KING, GREGORY and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Billy Sims, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Raymond Billy Sims seeks to appeal from the district

court’s order denying his Fed. R. Civ. P. 60(b) motion in which he

asserted errors in the district court’s June 1994 order denying his

28 U.S.C. § 2254 (2000) petition and July 1995 order denying his

Rule 60(b) motion.       Sims also appeals from the district court’s

order denying his motion to amend his Rule 60(b) motion.                     The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 370 (4th Cir. 2004) (applying the

certificate of appealability requirement to appellate review of the

denial of a Fed. R. Civ. P. 60(b) motion).                    A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims    is   debatable      or    wrong    and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Sims has not made the

requisite     showing.      Accordingly,    we    deny    a    certificate   of

appealability and dismiss the appeal.                 We dispense with oral


                                   - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -